COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Elizabeth Dauz v. Xochitl Valdez, Frontier Title Company-WH,
                          L.L.C., Thai Klam, Team 360, LLC, Himarani Sivarajan

Appellate case number:    01-15-00831-CV

Trial court case number: 2014-29743

Trial court:              125th District Court of Harris County



       According to the notice of appeal, this is an accelerated appeal from an interlocutory
order. On October 15, 2015, appellant filed a motion to abate, asking that we abate and allow
appellant to obtain permission to appeal. Appellant states she has filed a motion for interlocutory
appeal in the trial court that will be heard on November 16, 2015.


       We grant the motion and order the case abated and remanded to the trial court for a
period of twenty days so that the trial court may clarify whether appellant has permission to
appeal the September 9, 2015, interlocutory order. A supplemental clerk’s record containing the
trial court’s clarifying orders shall be filed with the clerk of this court on or before November
25, 2015.


       The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The appeal will be reinstated on this court’s active docket when the supplemental clerk’s
record is filed in this court. The court will also consider an appropriate motion to reinstate the
appeal filed by either party, or the court may reinstate the appeal on its own motion. It is the
responsibility of any party seeking reinstatement to request a hearing date from the trial court
and to schedule a hearing, if a hearing is required, in compliance with this court’s order. If the
parties do not request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.


       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   


Date: November 5, 2015